DETAILED ACTION
Notices to Applicant
This communication is a Non-Final Office Action on the merits. Claims 1-20 as filed 02/05/2021 are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims benefit to PRO 62/565,329, files 09/29/2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitations: “the plurality of system object maps organized in a stack of system object maps,” and “traverse the stack of system object maps to identify one of the plurality of system object maps …”. In light of the present application specification, it is unclear as to what is regarded as “a stack” and as to what “traverse the stack” is defined as. (See Application Specification paragraph [0047]). For purposes of examination, Examiner interprets “a stack” of system objects as a group of data and to “traverse the stack” as analyzing the group of data. Independent claims 7 and 13 recite substantially similar limitations and elements of “a stack” and “traverse a stack.” Accordingly, independent claims 1, 7, and 13, as well as their respective dependent claims 2-6, 8-12, and 14-20 are rejected as being indefinite. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-6 are drawn to a computing system for collecting, storing, analyzing, and outputting pathology lab workflow data, which is within the four statutory categories (i.e. system)
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] store a plurality of system objects […], each system object representing an item to be tracked in the pathology lab workflow, […] store a plurality of system object maps […], each system object map configured to define a relationship between predefined system objects of the plurality of system objects and transitions between operations being tracked within the pathology lab workflow, […]; and store […] instructions: identify two or more current identification variables including at least two of the plurality of system objects corresponding to a specific item being tracked responsive to completion of a current workflow state in the pathology lab workflow; 2Serial No. 16/142,390traverse the stack of system object maps to identify one of the plurality of system object maps having a matching set of ID variables that matches the two or more current identification variables to perform a multi-relational analysis comprising many-to-many relationships of two or more system objects of the plurality of system objects applied to one or more system object maps of the plurality of system object maps to identify a next state in the pathology lab workflow for the specific item being tracked, the next state identified by the one of the plurality of system object maps having the matching set of ID variables; and output the next state in the pathology lab workflow for the specific item being tracked.
The limitations of collecting, storing, analyzing, and outputting pathology lab workflow data, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a memory,” “database structures in a relational database,” “computing instructions,” “processing circuitry operably coupled to the memory,” to nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a memory,” “database structures in a relational database,” “computing instructions,” “processing circuitry operably coupled to the memory,” language, storing relationships between pathology lab workflow system objects, collecting current system object data through identifiers, analyzing the current system object data through the stored relationships, and outputting a next step of the pathology lab workflow data based on the relationship comparison analysis of workflow system objects in the context of this claim encompasses the user manually collecting, storing, analyzing, and outputting pathology lab workflow data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a memory,” “database structures in a relational database,” “computing instructions,” “processing circuitry operably coupled to the memory,” to perform the collecting, storing, analyzing, and outputting pathology lab workflow data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., the memory, a relational database system with a set of tables to store the structures, and computing system configured for executing software programs as they relate to a general purpose computers (Application Specification [0019], [0033], [0045])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a memory,” “database structures in a relational database,” “computing instructions,” “processing circuitry operably coupled to the memory,” using to perform collecting, storing, analyzing, and outputting pathology lab workflow data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., the memory, a relational database system with a set of tables to store the structures, and computing system configured for executing software programs as they relate to a general purpose computers (Application Specification [0019],, [0033], [0045])). Mere instructions to apply an exception using a See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-6 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the workflow data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, storing, analyzing, and outputting pathology lab workflow data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 7-12 are drawn to a computing –implemented method for collecting, storing, analyzing, and outputting pathology lab workflow data, which is within the four statutory categories (i.e. method)
Independent Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 recites […]: storing a plurality of system objects[…], each system object representing an item to be tracked in the pathology lab workflow, […]; storing a plurality of system object maps […], each system object map configured to define a relationship between predefinedidentified by the one of the plurality of system object maps having the matching set of ID variables; and outputting .
The limitations of collecting, storing, analyzing, and outputting pathology lab workflow data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “as database structures in a relational database on a computing system,“ to nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “as database structures in a relational database on a computing system,“ language, storing relationships between pathology lab workflow system objects, collecting current system object data through identifiers, analyzing the current system object data through the stored relationships, and outputting a next step of the pathology lab workflow data based on the relationship comparison analysis of workflow system objects in the context of this claim encompasses the user manually collecting, storing, analyzing, and outputting pathology lab workflow data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “as database structures in a relational database on a computing system,“ to perform the collecting, storing, analyzing, and outputting pathology lab workflow data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., the memory, a relational database system with a set of tables to store the structures, and computing system configured for executing software programs as they relate to a general purpose computers (Application Specification [0019],, [0033], [0045])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “as database structures in a relational database on a computing system,“ using to perform collecting, storing, analyzing, and outputting pathology lab workflow data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., the memory, a relational database system with a set of tables to store the structures, and computing system configured for executing software programs as they relate to a general purpose computers (Application Specification [0019],, [0033], [0045])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 8-12 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the workflow data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, storing, analyzing, and outputting pathology lab workflow data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 14-20 are drawn to a computing –implemented method for collecting, storing, analyzing, and outputting pathology lab workflow data, which is within the four statutory categories (i.e. method)
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 recites […] configuring […] a plurality of system object maps configured as database structures, each system object map comprising: a set of input identification (ID) variables including two or more input identifiers configured to identify a corresponding two or more system objects of a plurality of system objects […], each system object representing an item to be tracked in the pathology lab workflow; and an output identifier; wherein each system object map of the plurality of system object maps is configured to define a relationship of the output identifier with the two or more input identifiers to designate at least one of a transition between operations being tracked within the pathology lab workflow and a relationship between a parent specimen and one or more children specimens; performing a […] mapping process comprising: receiving a plurality of input values representing two or more current identification variables including at least two of the plurality of system objects corresponding to a specific item being tracked responsive to completion of a current workflow state in the pathology lab workflow; and searching […] by traversing a stack of system object maps of the plurality of system object maps using a multi-relational analysis comprising many-to-many relationships to: 6Serial No. 16/142,390 identify a specific system object map of the plurality of system object maps wherein the plurality of input values correlate with the two or more input identifiers for the specific system object map; and return a map solution comprising the output identifier for the specific system object map or return a non-solution value if searching the relational database did not identify any specific system object maps; and outputting to a user a next state in the pathology lab workflow defined by the map solution for the specific item being tracked responsive to the map solution.
The limitations of collecting, storing, analyzing, and outputting pathology lab workflow data, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer-implemented relational database,” “database structures in the relational database,” and “computer-implemented mapping process” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer-implemented relational database,” “database structures in the relational database,” and “computer-implemented mapping process” language, storing relationships between pathology lab workflow system objects, collecting current system object data through identifiers, analyzing the current system object data through the stored relationships, and outputting a next step of the pathology lab workflow data based on the relationship comparison analysis of workflow system objects in the context of this claim encompasses the user manually collecting, storing, analyzing, and outputting pathology lab workflow data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements of using “a computer-implemented relational database,” “database structures in the relational database,” and “computer-implemented mapping process” to perform the collecting, storing, analyzing, and outputting pathology lab workflow data limitations. The elements in each of these steps are recited at a high-level of generality (i.e., the memory, a relational database system with a set of tables to store the structures, and computing system configured for executing software programs as they relate to a general purpose computers (Application Specification [0019],, [0033], [0045])). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
a computer-implemented relational database,” “database structures in the relational database,” and “computer-implemented mapping process” using to perform collecting, storing, analyzing, and outputting pathology lab workflow data limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., the memory, a relational database system with a set of tables to store the structures, and computing system configured for executing software programs as they relate to a general purpose computers (Application Specification [0019],, [0033], [0045])). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 14-20 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the workflow data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, storing, analyzing, and outputting pathology lab workflow data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/00835798 A1 (hereinafter “Spatola et al.”) in view of U.S. Patent Application Pub. No. 2009/0316977 A1 (hereinafter “Juncker et al.”), U.S. Patent No. 9,836,654 B1 (hereinafter “Alvi et al.”), and U.S. Patent Application Pub. No. 2007/0157088 A1 (hereinafter “Lewis-Bowen et al.”).  
`RE: Claim 1 Spatola et al. teaches the claimed: 
1. (Currently Amended) A computing system for managing pathology lab workflow, comprising: memory configured to: store a plurality of system objects as database structures in a relational database, each system object representing an item to be tracked in the pathology lab workflow, 
[…]  perform a multi-relational analysis comprising many-to-many relationships of two or more system objects of the plurality of system objects applied to one or more system object maps of the plurality of system object maps to identify a next state in the pathology lab workflow for the specific item being tracked, […] ((Spatola et al., [0023, [0029], [0033], [0035], [0068], [0069], [0070]) (a multi-processing arrangement of one or more processors to perform analysis on a computer system, based on data states on several task objects of a plurality of task objects appearing in a sequential order as shown in one or more charts illustrating the first one of the plurality of task objects, the second one of the plurality of task objects, and the linking of the first one of the plurality of task objects with the second one of the plurality of task objects; a plurality of tasks (two or more) may be included together/serially, so they may be stored as a chain of tasks by default; a user may set up one or more rules for the workflow that allows at least a part of the workflow to be automated; such rule may be to automatically advance to a next task object when one or more items associated with the task object is completed; automatically create one or more tasks, change a task state; etc.)). 
Spatola et al. fails to explicitly teach, but Juncker et al. teaches the claimed: 
the pathology lab workflow […] the plurality of system objects including objects, patient objects, and tissusample objects; ((Juncker et al., [0067]) (workflow database may include relational database management software; [0101] accession module may be configured to receive information related a received specimen (e.g. patient name, patient id, timestamp information, etc. and store such information in the workflow database so that the information is associated with or linked to a current specimen;  [0103] receive barcode information, specimen description, specimen test plan information; and specimen cassette information, among others, and store such information to workflow database linked to a current specimen.))

Spatola et al. and Juncker et al. fail to explicitly teach, but Alvi et al. teaches the claimed: 
store a plurality of system object maps as database structures in the relational database, each system object map configured to define a relationship between predefined system objects of the plurality of system objects and transitions between operations being tracked within the pathology lab workflow, each system object map having a set of input identification (ID) variables corresponding to a subset of the plurality of system objects associated therewith, the plurality of system object maps organized in a stack of system object maps ((Alvi et al., Col. 8, Lines 64-67; Col 9, Lines 1-26) (the node and the associated discrete procedural state can be associated with a set of procedural metadata i.e. input identification variables that can include a description of and/or information corresponding to a procedural state; procedural metadata can include a decision tree for use by a processing device; an edge can represent one or more surgical action executed between different nodes; edges may represent distinct states of the patient during a procedure and nodes may represent surgical actions taken to transition between different edges; each edge may represent a medical action to be performed that will result in a transition between states; each edge can be associated with information about the surgical action such as an identification of the action, a time typically associated with the action, tools used for the action, a position of interactions relative to anatomy, etc.; for each individual 
store computing instructions; and processing circuitry operably coupled to the memory and configured for executing the computing instructions to identify two or more current identification variables including at least two of the plurality of system objects corresponding to a specific item being tracked responsive to completion of a current workflow state in the pathology lab workflow […] output ((Alvi et al., Col 1, Lines 63-67; Col 3, Lines 30-38) (the system includes a non-transitory computer readable storage medium containing instructions when executed by the one or more data processors; The live surgical data can be processed in accordance with the surgical data structure associated with the surgery to identify a specific procedural state (or stage); procedural metadata i.e. current identification variables, associated with the state (e.g., which can include guidance information associated with an anticipated and/or recommended next procedural state) can be retrieved ( e.g., from the surgical data structure or from a location identified by the surgical data structure)and presented)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system for managing a medical/surgical workflow utilizing metadata from a node and edges workflow data structure describing workflow states and tasks encompassing transitions between workflow states as taught by Alvi et al. within the method and system for managing a medical workflow as taught by Spatola et al. and the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information linked to the current specimen as taught by Juncker et al. with the motivation of providing a tool for real-time data processing to help standardize procedural methods through identify a particular position  2Serial No. 16/142,390
Spatola et al., Juncker et al., and Alvi et al. fail to explicitly teach, but Lewis-Bowen et al. teaches the claimed: 
traverse the stack of system object maps to identify one of the plurality of system object maps having a matching set of ID variables that matches the two or more current identification variables  the next state identified by the one of the plurality of system object maps having the matching set of ID variables ((Lewis-Bower et al., [0011], [0054], [0061], [0062] [0077]) (when a workflow step is selected all of the compatible steps that can accept its output or provide an input are automatically displayed; the strength of the compatibility is a function of analyzing the outputs and inputs of the steps as well as other metadata in the workflow system;  the strength of the compatibility is based on a number of connection matches; the percentage of inputs/outputs that are themselves compatible; the input is an output of another step e.g. the second and third outputs of Step E i.e. ID variables, are used as inputs for Step F; workflow steps are registered with the central storage system, which tells the central storage system the data types the workflow step provides and can accept)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the method of analyzing predetermined input variables of a workflow step and comparing it with all of the potential workflow steps to determine a compatible input/output variable match as taught by Lewis-Bower et al. within the method and system for managing a medical workflow as taught by Spatola et al., the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information linked to the current specimen as taught by Juncker et al., and the method and system for managing a medical/surgical workflow utilizing metadata from a node and edges workflow data structure describing workflow states  2Serial No. 16/142,390
RE: Claim 2 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed: 
2. (Previously Presented) The computing system of claim 1, wherein the processing circuitry is further configured for executing the computing instructions to perform the multi- relational analysis using one or more single-layer map structures ((Spatola et al., [0029]) (each link in the chart connects a task object to the rest of the workflow i.e. each link interpreted as a single-lay map from one task to the next task)).
RE: Claim 4 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed: 
4. (Original) The computing system of claim 1, wherein the processing circuitry is further configured for executing the computing instructions to perform the multi-relational analysis using one or more multi-layer map structures ((Alvi et al., Col 9, Lines 23-26) (for each individual procedure, the surgical data structure is a multidimensional space representing the many routes that a single procedure may take)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system for managing a surgical data structure i.e. medical workflow, as a multidimensional space representing the many routes that single procedure may take as taught by Alvi et al. within the method and system for managing a medical workflow as taught by Spatola et al., the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information linked to the current specimen as taught by Juncker et al., and the method of analyzing predetermined input variables of a workflow step and comparing it with all of the potential workflow steps to determine a compatible input/output variable match as taught by Lewis-Bower et al. with the motivation of providing a tool for real-time data  2Serial No. 16/142,390
RE: Claim 5 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed: 
5. (Previously Presented) The computing system of claim 4, wherein the processing circuitry is further configured for executing the computing instructions to perform the multi- relational analysis using complex maps based on multiple input combinations of varying scope wherein the multi-relational analysis comprises cascading through multiple layers of some system object maps in the plurality of system object maps until a solution is found ((Lewis-Bower et al., [0051]) (although only one input/output box is showing in fig 4, each input/output connector can represent zero or more inputs or outputs i.e. multiple input combinations of varying scope e.g. The second and third outputs of Step E are used as inputs for Step F; Step F also has a predefined input; Step F produces two outputs; One output is used as an intermediary value and the other output is used as an input for another step; Step N includes two predefined inputs which result in one output)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the method of analyzing predetermined input variables of a workflow step and comparing it with all of the potential workflow steps to determine a compatible input/output variable match, wherein the input/output comprises inputs of various scopes as taught by Lewis-Bower et al. within the method and system for managing a medical workflow as taught by Spatola et al., the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information linked to the current specimen as taught by Juncker et al., and the method and system for managing a medical/surgical workflow utilizing metadata from a node and edges workflow data structure describing workflow states and tasks encompassing transitions between  
RE: Claim 6 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed: 
6. (Original) The computing system of claim 1, wherein the processing circuitry is further configured for executing the computing instructions to perform the multi-relational analysis using a combination of a single-layer map structure with an input condition of consistent scope and a multi-layer map structure with an input condition set with variations ((Alvi et al., Col 9, Lines 23-26) (for each individual procedure, the surgical data structure is a multidimensional space representing the many routes that a single procedure may take i.e. a single-layer map; A single route through this multidimensional map i.e. multi-layer map, may represent one method of executing the surgical procedure; the surgical data structure may include a plurality of routes through the multidimensional map, including a preferred route)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system for managing a surgical data structure i.e. medical workflow, as a multidimensional space representing the many routes that single procedure may take, including a single-layer preferred route as taught by Alvi et al. within the method and system for managing a medical workflow as taught by Spatola et al., the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information linked to the current specimen as taught by Juncker et al., and the method of analyzing predetermined input variables of a workflow step and comparing it with all of the potential workflow steps to determine a compatible input/output variable match as taught by Lewis-Bower et al. with the motivation of providing a tool for real-time data processing to help standardize procedural methods  2Serial No. 16/142,390
RE: Claim 7 Spatola et al. teaches the claimed: 
7. (Currently Amended) A computer-implemented method for managing pathology lab workflow, comprising: storing a plurality of system objects as database structures in a relational database on a computing system, each system object representing an item to be tracked in the pathology lab workflow ((Spatola et al., [0006]; [0036]) (a method for use in a medical process i.e. a workflow, includes providing a plurality of task objects for selection by a user, wherein the plurality of task objects represent respective tasks; linking the first one of the plurality of task objects with the second one of the plurality of task objects using a processor; storing data in a non-transitory medium regarding the linking i.e. storing objects in a relational database; Table 1 represents an example list of the available task objects for a chart i.e. workflow)),
[…] perform a multi-relational analysis on the computing system comprising many-to-many relationships of two or more system objects of the plurality of system objects applied to one or more system object maps of the plurality of system object maps to identify a next state in the pathology lab workflow for the specific item being tracked, […]((Spatola et al., [0023, [0029], [0033], [0035], [0068], [0069], [0070]) (a multi-processing arrangement of one or more processors to perform analysis on a computer system, based on data states on several task objects of a plurality of task objects appearing in a sequential order as shown in one or more charts illustrating the first one of the plurality of task objects, the second one of the plurality of task objects, and the linking of the first one of the plurality of task objects with the second one of the plurality of task objects; a plurality of tasks (two or more) may be included together/serially, so they may be stored as a chain of tasks by default; a user may set up one or more rules for the workflow that allows at least a part of the workflow to be automated; such . 
Spatola et al. fails to explicitly teach, but Juncker et al. teaches the claimed: 
the pathology lab workflow […] the plurality of system objects including objects, patient objects, and tissusample objects; ((Juncker et al., [0067]) (workflow database may include relational database management software; [0101] accession module may be configured to receive information related a received specimen (e.g. patient name, patient id, timestamp information, etc. and store such information in the workflow database so that the information is associated with or linked to a current specimen;  [0103] receive barcode information, specimen description, specimen test plan information; and specimen cassette information, among others, and store such information to workflow database linked to a current specimen.))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information linked to the current specimen as taught by Juncker et al. within the method and system for managing a medical workflow as taught by Spatola et al. with the motivation of providing a computer system for analyzing performance of a specimen processing workflow in a pathology laboratory (Juncker et al., [0006], [0007]).
Spatola et al. and Juncker et al. fail to explicitly teach, but Alvi et al. teaches the claimed: 
storing a plurality of system object maps as database structures in the relational database on the computing system, each system object map configured to define a relationship between predefined bjects of the plurality of system objects and transitions between operations being tracked within the pathology lab workflow, each system object map having a set of input identification (ID) variables corresponding to a subset of the plurality of system objects associated therewith, the plurality of system object maps organized in a stack of system object maps ((Alvi et al., Col. 8, Lines 64-67; Col 9, Lines 1-26) (the node and the associated discrete procedural state can be associated with a set of procedural metadata i.e. input identification variables that can include a description of and/or information corresponding to a procedural state; procedural metadata can include a decision tree for use by a processing device; an edge can represent one or more surgical action executed between different nodes; edges may represent distinct states of the patient during a procedure and nodes may represent surgical actions taken to transition between different edges; each edge may represent a medical action to be performed that will result in a transition between states; each edge can be associated with information about the surgical action such as an identification of the action, a time typically associated with the action, tools used for the action, a position of interactions relative to anatomy, etc.; for each individual procedure, the surgical data structure is a multidimensional space representing the many routes that a single procedure may take i.e. system object maps organized in a stack))  
identifying two or more current identification variables including at least two of the plurality of system objects corresponding to a specific item being tracked responsive to completion of a current workflow state in the pathology lab workflow; 4Serial No. 16/142,390[…] outputting ((Alvi et al., Col 1, Lines 63-67; Col 3, Lines 30-38) (the system includes a non-transitory computer readable storage medium containing instructions when executed by the one or more data processors; The live surgical data can be processed in accordance with the surgical data structure associated with the surgery to identify a specific procedural state (or stage); procedural metadata i.e. current identification variables, associated with the state (e.g., which can include guidance information associated .
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system for managing a medical/surgical workflow utilizing metadata from a node and edges workflow data structure describing workflow states and tasks encompassing transitions between workflow states as taught by Alvi et al. within the method and system for managing a medical workflow as taught by Spatola et al. and the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information linked to the current specimen as taught by Juncker et al. with the motivation of providing a tool for real-time data processing to help standardize procedural methods through identify a particular position within the procedural map and corresponding procedural guidance is provided to improve procedural outcomes (Alvi et al., Col. 1, Lines 24-30, 42-45). 2Serial No. 16/142,390
Spatola et al., Juncker et al., and Alvi et al. fail to explicitly teach, but Lewis-Bowen et al. teaches the claimed: 
traversing the stack of system object maps to identify one of the plurality of system object maps having a matching set of ID variables that matches the two or more current identification variables , the next state identified by the one of the plurality of system object maps having the matching set of ID variables ((Lewis-Bower et al., [0011], [0054], [0061], [0062] [0077]) (when a workflow step is selected all of the compatible steps that can accept its output or provide an input are automatically displayed; the strength of the compatibility is a function of analyzing the outputs and inputs of the steps as well as other metadata in the workflow system;  the strength of the compatibility is based on a number of connection matches; the percentage of inputs/outputs that are themselves compatible; the input is an output of another step e.g. 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the method of analyzing predetermined input variables of a workflow step and comparing it with all of the potential workflow steps to determine a compatible input/output variable match as taught by Lewis-Bower et al. within the method and system for managing a medical workflow as taught by Spatola et al., the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information linked to the current specimen as taught by Juncker et al., and the method and system for managing a medical/surgical workflow utilizing metadata from a node and edges workflow data structure describing workflow states and tasks encompassing transitions between workflow states as taught by Alvi et al. with the motivation of providing a user interface for improve the difficulty of finding compatible input and output parameters for workflow steps (Lewis-Bower et al., [0005]). 2Serial No. 16/142,390
RE: Claim 8 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed:
8. (Previously Presented) The computer-implemented method of claim 7, further comprising performing the multi-relational analysis using one or more single-layer map structures ((Spatola et al., [0029]) (each link in the chart connects a task object to the rest of the workflow i.e. each link interpreted as a single-lay map from one task to the next task)).
RE: Claim 10 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed: 
10. (Original) The computer-implemented method of claim 7, further comprising performing the multi-relational analysis using one or more multi-layer map structures ((Alvi et al., Col 9, Lines 23-26) (for each individual procedure, the surgical data structure is a multidimensional space representing the many routes that a single procedure may take)). 
 
RE: Claim 11 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed: 
11. (Previously Presented) The computer-implemented method of claim 10, further comprising performing the multi-relational analysis using complex maps based on multiple input combinations of varying scope wherein the multi-relational analysis comprises cascading through multiple layers of some system object maps in the plurality of system object maps until a solution is found ((Lewis-Bower et al., [0051]) (although only one input/output box is showing in fig 4, each input/output connector can represent zero or more inputs or outputs i.e. multiple input combinations of varying scope e.g. The second and third outputs of Step E are used as inputs for Step F; Step F also has a predefined input; Step F produces two outputs; One output is used as an intermediary value and the other output is used as an input for another step; Step N includes two predefined inputs which result in one output)).
 
RE: Claim 12 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed: 
12. (Original) The computer-implemented method of claim 7, further comprising performing the multi-relational analysis using a combination of a single-layer map structure with an input condition of consistent scope and a multi-layer map structure with an input condition set with variations ((Alvi et al., Col 9, Lines 23-26) (for each individual procedure, the surgical data structure is a multidimensional space representing the many routes that a single procedure may take i.e. a single-layer map; A single route through this multidimensional map i.e. multi-layer map, may represent one method of executing the surgical procedure; the surgical data structure may include a plurality of routes through the multidimensional map, including a preferred route)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system for managing a surgical data structure i.e. medical workflow, as a  
RE: Claim 13 Spatola et al. teaches the claimed: 
13. (Currently Amended) A computer-implemented method for managing pathology lab workflow, comprising: configuring a computer-implemented relational database comprising a […] a plurality of system objects configured as database structures in the relational database, each system object representing an item to be tracked in the pathology lab workflow; and ((Spatola et al., [0006]; [0036]) (a method for use in a medical process i.e. a workflow, includes providing a plurality of task objects for selection by a user, wherein the plurality of task objects represent respective tasks; linking the first one of the plurality of task objects with the second one of the plurality of task objects using a processor; storing data in a non-transitory medium regarding the linking i.e. storing objects in a relational database; Table 1 represents an example list of the available task objects for a chart i.e. workflow)),
searching the relational database by traversing a stack of system object maps of the plurality of system object maps using a multi-relational analysis comprising many-to-many relationships to: 6Serial No. 16/142,390 ((Spatola et al., [0023, [0029], [0033], [0035], [0068], [0069], [0070]) (a multi-processing .
Spatola et al. fails to explicitly teach, but Juncker et al. teaches the claimed: 
[…] within the pathology lab workflow and a relationship between a parent specimen and one or more children specimens  ((Juncker et al., [0067]) (workflow database may include relational database management software; [0073] sectioning station may be configured to receive an embedded specimen from tissue processing and embedding station and produce slides of the specimen sectioned based on common practice; the sectioning station may communicate with workflow sever and provide specimen data and operation data e.g. timestamp information, operator id, etc.;  [0103] receive barcode information, specimen description, specimen test plan information; and specimen cassette information, among others, and store such information to workflow database linked to a current specimen.))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the pathology lab workflow database including an accession module to receive and store information regarding a received specimen and its sectioning and including patient information linked to the current specimen as taught by Juncker et al. within the method and system for managing a medical 
Spatola et al. and Juncker et al. fail to explicitly teach, but Alvi et al. teaches the claimed: 
plurality of system object maps configured as database structures, each system object map comprising: a set of input identification (ID) variables including two or more input identifiers configured to identify a corresponding two or more system objects […] performing a computer-implemented mapping process comprising: receiving a plurality of input values representing two or more current identification variables including at least two of the plurality of system objects corresponding to a specific item being tracked responsive to completion of a current workflow state in the pathology lab workflow […] outputting to a user a next state in the pathology lab workflow defined by the map solution for the specific item being tracked responsive to the map solution ((Alvi et al., Col. 8, Lines 64-67; Col 9, Lines 1-26; Col 1, Lines 63-67; Col 3, Lines 30-38) (the node and the associated discrete procedural state can be associated with a set of procedural metadata i.e. input identification variables that can include a description of and/or information corresponding to a procedural state; procedural metadata can include a decision tree for use by a processing device; an edge can represent one or more surgical action executed between different nodes; edges may represent distinct states of the patient during a procedure and nodes may represent surgical actions taken to transition between different edges; each edge may represent a medical action to be performed that will result in a transition between states; each edge can be associated with information about the surgical action such as an identification of the action, a time typically associated with the action, tools used for the action, a position of interactions relative to anatomy, etc.; for each individual procedure, the surgical data structure is a multidimensional space representing the many routes that a single procedure .
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system for managing a medical/surgical workflow utilizing metadata from a node and edges workflow data structure describing workflow states and tasks encompassing transitions between workflow states as taught by Alvi et al. within the method and system for managing a medical workflow as taught by Spatola et al. and the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information linked to the current specimen as taught by Juncker et al. with the motivation of providing a tool for real-time data processing to help standardize procedural methods through identify a particular position within the procedural map and corresponding procedural guidance is provided to improve procedural outcomes (Alvi et al., Col. 1, Lines 24-30, 42-45). 2Serial No. 16/142,390
Spatola et al., Juncker et al., and Alvi et al. fail to explicitly teach, but Lewis-Bowen et al. teaches the claimed: 
an output identifier; wherein each system object map of the plurality of system object maps is configured to define a relationship of the output identifier with the two or more input identifiers to designate at least one of a transition between operations being tracked within the pathology lab workflow […] identify a specific system object map of the plurality of system object maps wherein the plurality of input values correlate with the two or more input identifiers for the specific system object map; and return a map solution comprising the output identifier for the specific system object map ((Lewis-Bower et al., [0011], [0054], [0061], [0062] [0077]) (when a workflow step is selected all of the compatible steps that can accept its output or provide an input are automatically displayed; the strength of the compatibility is a function of analyzing the outputs and inputs of the steps as well as other metadata in the workflow system;  the strength of the compatibility is based on a number of connection matches; the percentage of inputs/outputs that are themselves compatible; the input is an output of another step e.g. the second and third outputs of Step E i.e. ID variables, are used as inputs for Step F; workflow steps are registered with the central storage system, which tells the central storage system the data types the workflow step provides and can accept));
or return a non-solution value if searching the relational database did not identify any specific system object maps  ((Lewis-Bower et al., [0011], [0054], [0061], [0062] [0077]) (is an output parameter of the selected step acceptable as an input of at least one non-elected step – no – notify user that the output cannot be used as an input to another workflow step i.e. return a non-solution value if searching did not identify a match));
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the method of analyzing predetermined input variables of a workflow step and comparing it with all of the potential workflow steps to determine a compatible input/output variable match as taught by Lewis-Bower et al. within the method and system for managing a medical workflow as taught by Spatola et al., the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information linked to the current specimen as taught by Juncker et al., and the method and system for managing a medical/surgical workflow utilizing metadata from a node and edges workflow data structure describing workflow states  
RE: Claim 14 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed:
14. (Currently Amended) The computer-implemented method of claim 13, wherein each system object of the plurality of system objects represents an item selected from the group consisting of accession, patient, and tissue samples. ((Juncker et al., [0067]) (workflow database may include relational database management software; [0101] accession module may be configured to receive information related a received specimen (e.g. patient name, patient id, timestamp information, etc. and store such information in the workflow database so that the information is associated with or linked to a current specimen;  [0103] receive barcode information, specimen description, specimen test plan information; and specimen cassette information, among others, and store such information to workflow database linked to a current specimen.))
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information linked to the current specimen as taught by Juncker et al. within the method and system for managing a medical workflow as taught by Spatola et al. with the motivation of providing a computer system for analyzing performance of a specimen processing workflow in a pathology laboratory (Juncker et al., [0006], [0007]).
RE: Claim 15 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed:
15. (Original) The computer-implemented method of claim 13, wherein performing the mapping process further comprises defining a process to include an enable list type allowing the mapping process to return multiple map solutions as a list ((Lewis-Bower et al., [0057], Fig 6 (displaying the workflow user interface showing a user available workflow steps as a listing));
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the return of displaying multiple available workflow steps as a list as taught by Lewis-Bower et al. within the method and system for managing a medical workflow as taught by Spatola et al., the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information linked to the current specimen as taught by Juncker et al., and the method and system for managing a medical/surgical workflow utilizing metadata from a node and edges workflow data structure describing workflow states and tasks encompassing transitions between workflow states as taught by Alvi et al. with the motivation of providing a user interface for improve the difficulty of finding compatible input and output parameters for workflow steps (Lewis-Bower et al., [0005]). 
RE: Claim 16 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed:
16. (Previously Presented) The computer-implemented method of claim 15, wherein performing the mapping process further comprises defining a process to enable layer cascade continuation allowing the mapping process to return a map solution from a last solution found rather than the map solution from a first solution found ((Lewis-Bower et al., [0053]) (one or more colors are used to represent that a step can accept an output of another step wherein different colors are used to represent the type and strength of compatibility between the output of a step and what input can be accepted at another step i.e. return a last solution/weaker compatibility compared to a first solution/stronger compatibility));
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the return of displaying of workflow solutions designating a stronger or weaker compatibility solution as taught by Lewis-Bower et al. within the method and system for managing a medical  
RE: Claim 17 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed:
17. (Previously Presented) The computer-implemented method of claim 13, wherein performing the mapping process further comprises defining a process to enable layer cascade continuation allowing the mapping process to return a map solution from a last solution found rather than the map solution from a first solution found ((Lewis-Bower et al., [0053]) (one or more colors are used to represent that a step can accept an output of another step wherein different colors are used to represent the type and strength of compatibility between the output of a step and what input can be accepted at another step i.e. return a last solution/weaker compatibility compared to a first solution/stronger compatibility));
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the return of displaying of workflow solutions designating a stronger or weaker compatibility solution as taught by Lewis-Bower et al. within the method and system for managing a medical workflow as taught by Spatola et al., the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information linked to the current specimen as taught by Juncker et al., and the method and system for managing a medical/surgical workflow utilizing metadata from a node and edges workflow data structure describing workflow states and tasks encompassing transitions between workflow states as taught by Alvi et al.  
RE: Claim 19 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed:
19. (Previously Presented) The computer-implemented method of claim 13, wherein identifying the specific system object map comprises using a combination of a single-layer map structure with an input condition of consistent scope and a multi-layer map structure with an input condition set with variations ((Alvi et al., Col 9, Lines 23-26) (for each individual procedure, the surgical data structure is a multidimensional space representing the many routes that a single procedure may take i.e. a single-layer map; A single route through this multidimensional map i.e. multi-layer map, may represent one method of executing the surgical procedure; the surgical data structure may include a plurality of routes through the multidimensional map, including a preferred route)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system for managing a surgical data structure i.e. medical workflow, as a multidimensional space representing the many routes that single procedure may take, including a single-layer preferred route as taught by Alvi et al. within the method and system for managing a medical workflow as taught by Spatola et al., the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information linked to the current specimen as taught by Juncker et al., and the method of analyzing predetermined input variables of a workflow step and comparing it with all of the potential workflow steps to determine a compatible input/output variable match as taught by Lewis-Bower et al. with the motivation of providing a tool for real-time data processing to help standardize procedural methods through identify a particular position within the procedural map and corresponding procedural guidance is provided to improve procedural outcomes (Alvi et al., Col. 1, Lines 24-30, 42-45). 
RE: Claim 20 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed:
20. (Previously Presented) The computer-implemented method of claim 13, wherein identifying the specific system object map comprises using complex maps based on multiple input combinations of varying scope and the identifying comprises cascading through multiple layers of some system object maps in the plurality of system object maps until a solution is found ((Lewis-Bower et al., [0051]) (although only one input/output box is showing in fig 4, each input/output connector can represent zero or more inputs or outputs i.e. multiple input combinations of varying scope e.g. The second and third outputs of Step E are used as inputs for Step F; Step F also has a predefined input; Step F produces two outputs; One output is used as an intermediary value and the other output is used as an input for another step; Step N includes two predefined inputs which result in one output)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the method of analyzing predetermined input variables of a workflow step and comparing it with all of the potential workflow steps to determine a compatible input/output variable match, wherein the input/output comprises inputs of various scopes as taught by Lewis-Bower et al. within the method and system for managing a medical workflow as taught by Spatola et al., the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information linked to the current specimen as taught by Juncker et al., and the method and system for managing a medical/surgical workflow utilizing metadata from a node and edges workflow data structure describing workflow states and tasks encompassing transitions between workflow states as taught by Alvi et al. with the motivation of providing a user interface for improve the difficulty of finding compatible input and output parameters for workflow steps (Lewis-Bower et al., [0005]). 
Claims 3, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2013/00835798 A1 (hereinafter “Spatola et al.”) in view of U.S. Patent Application Pub. No. 2009/0316977 A1 (hereinafter “Juncker et al.”), U.S. Patent No. 9,836,654 B1 (hereinafter “Alvi et al.”), and U.S. Patent Application Pub. No. 2007/0157088 A1 (hereinafter “Lewis-Bowen et al.”), and further in view of U.S. Patent Application Pub. 2009/0234671 A1 (hereinafter “Jones et al.”)
RE: Claim 3 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed: 
3. (Original) The computing system of claim 2.
Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. fail to explicitly teach, but Jones et al. teaches the claimed: 
wherein the one or more single-layer map structures include a relationship selected from the group consisting of a one-to- one relational map, a conditional map, a list generation map, and an equivalency map ((Jones et al., [0083], [0105], [0106], [0147], Figs 14, 17) (a patient/sample case detail chart i.e. one-to-one relational map; a specimen detail chart including a relationship of case information, patient information,, client information, physician, pathologist, with specimen information, specimen images, microscopic description, diagnosis, specimen comments, i.e. a conditional map; a more information chart having a special procedure pane to list re-cuts of original tissue specimens, i.e. a list generation map; a certain case type – specific chart i.e. an equivalency map, including a relationship of information which is only relevant to specific associated case types)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to modify the data structures to include a relationship map, a conditional map, a list generation map, and an equivalency map as taught by Jones et al. within the method and system for managing a medical workflow as taught by Spatola et al., the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information  
RE: Claim 9 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed:
9. (Original) The computer-implemented method of claim 8. 
Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. fail to explicitly teach, but Jones et al. teaches the claimed: 
wherein using the one or more single-layer map structures includes using a map structure with a relationship selected from the group consisting of a one-to-one relational map, a conditional map, a list generation map, and an equivalency map ((Jones et al., [0083], [0105], [0106], [0147], Figs 14, 17) (a patient/sample case detail chart i.e. one-to-one relational map; a specimen detail chart including a relationship of case information, patient information,, client information, physician, pathologist, with specimen information, specimen images, microscopic description, diagnosis, specimen comments, i.e. a conditional map; a more information chart having a special procedure pane to list re-cuts of original tissue specimens, i.e. a list generation map; a certain case type – specific chart i.e. an equivalency map, including a relationship of information which is only relevant to specific associated case types)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to modify the data structures to include a relationship map, a conditional map, a list generation map, and  2Serial No. 16/142,390
RE: Claim 18 Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. teach the claimed:
18. (Previously Presented) The computer-implemented method of claim 13.
Spatola et al., Juncker et al., Alvi et al., and Lewis-Bowen et al. fail to explicitly teach, but Jones et al. teaches the claimed: 
wherein configuring the relational database further includes configuring one or more system object maps of the plurality of system object maps with a relationship selected from the group consisting of a one-to-one relational map, a conditional map, a list generation map, and an equivalency map ((Jones et al., [0083], [0105], [0106], [0147], Figs 14, 17) (a patient/sample case detail chart i.e. one-to-one relational map; a specimen detail chart including a relationship of case information, patient information,, client information, physician, pathologist, with specimen information, specimen images, microscopic description, diagnosis, specimen comments, i.e. a conditional map; a more information chart having a special procedure pane to list re-cuts of original tissue specimens, i.e. a list generation map; a certain case type – specific chart i.e. an 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to modify the data structures to include a relationship map, a conditional map, a list generation map, and an equivalency map as taught by Jones et al. within the method and system for managing a medical workflow as taught by Spatola et al., the pathology lab workflow database including an accession module to receive and store information regarding a received specimen including patient information linked to the current specimen as taught by Juncker et al., the method and system for managing a medical/surgical workflow utilizing metadata from a node and edges workflow data structure describing workflow states and tasks encompassing transitions between workflow states as taught by Alvi et al., and the method of analyzing predetermined input variables of a workflow step and comparing it with all of the potential workflow steps to determine a compatible input/output variable match as taught by Lewis-Bower et al.  with the motivation of providing a functional data environment for receiving and processing incoming specimens for a collaborative review of cases, maintenance for case data, issuing reports in a pathology laboratory workflow (Jones et al., [0003]). 
Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 02/05/2021. 
In the remarks, Applicant argues in substance that: 
Regarding the 101 rejection of claims 1-20, applicant argues that claims 1-20 integrate the abstract idea into a practical application and recite significantly more than the abstract idea;
Regarding the 103 rejection of claims 1-20, applicant argues that the previously cited references fail to teach or disclose the currently amended limitations of 
In response to applicant’s argument (a) regarding the 101 rejection of claims 1-20, Examiner disagrees. 
Examiner respectfully submits that the additional elements of independent claims 1, 7, and 13, as currently written, each fail to integrate the abstract idea of the claims into a practical application nor recite significantly more than the abstract idea. Applicant argues that the limitation of the “traverse a stack of system object maps” limitation integrates the claim into a practical application and recites significantly more than the abstract idea through an improvement of the technology and functioning of a computer. Examiner respectfully disagrees. First, Examiner notes the 112(b) rejection of this limitation in the above Office Action. Accordingly, Examiner interprets “traverse the stack” of system objects as analyzing the grouping of system objects. Examiner notes that Applicant interprets this limitation as functioning as a “decision tree” analysis (See Remarks, Pgs 12 and 14). 
As such, Examiner respectfully submits that above limitation is directed to the analysis step of the Mental Concept abstract idea of the claim and merely uses a computer as a tool, at a high level of generality, to perform the decision tree analysis of the workflow system objects. See MPEP 2106.05(f). The computer elements are recited at a high-level of generality (i.e., the memory, a relational database system with a set of tables to store the structures, and computing system configured for executing software programs as they relate to a general purpose computers (Application Specification [0019], [0033], [0045])). Further, the additional elements of the claim and the aforementioned analysis limitation do not amount amount to significantly more than the judicial exception through the improvement of the functioning of a computer, but rather, the limitation merely uses a computer as a tool to perform the decision tree analysis. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). 
Therefore, Examiner respectfully maintains the 101 rejection of claims 1-20 for at least these reasons and as applied in the above Office Action. 
In response to applicant’s arguments regarding the 103 rejection of claims 1-20, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits newly cited references Alvi et al. and Lewis-Bowen et al. as teaching the currently amended limitations of the independent claims. 
Accordingly, Examiner respectfully maintains the 103 rejection of claims 1-20 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 2012/0072452 A1 teaches a workflow database related to a pathology system ([0045], Abstract).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181.  The examiner can normally be reached on 7:30 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.M.B./Examiner, Art Unit 3626           

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626